Citation Nr: 1508737	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  09-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a service-connected cervical spine disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected bilateral pes planus (flat feet), rated as 10 percent disabling prior to March 30, 2012, and as 30 percent disabling from that date.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1988. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO in St. Petersburg, Florida, which, in pertinent part, denied an increase in a 10 percent rating for a cervical spine disability, and denied an increase in a noncompensable rating for bilateral pes planus.  Subsequently, in a July 2009 rating decision, the evaluation of the cervical spine disability was increased to 20 percent, and the evaluation of bilateral pes planus was increased to 10 percent, retroactively effective to April 24, 2008.  As these increased ratings do not represent a grant of the maximum benefits allowed by law, the Veteran's claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a November 2011 hearing before the undersigned Veterans Law Judge (VLJ) of the Board, which was held at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) in March 2012 for additional development.

In an October 2012 rating decision, the RO granted a higher 30 percent rating for service-connected bilateral pes planus, effective March 30, 2012.  The case was subsequently returned to the Board.

In a January 2015 written brief, the Veteran's representative has raised a TDIU claim.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001). 

The issue of whether there was clear and unmistakable error (CUE) in a May 1989 rating decision with regard to the initial rating for a service-connected abdominal scar has been raised in the January 2015 brief by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's disability of the cervical spine is manifested by painful motion, with forward flexion no worse than 27 degrees, and without evidence of ankylosis.  He does not have intervertebral disc syndrome (IVDS) resulting in any incapacitating episodes under the governing rating criteria.

2.  During the period prior to March 30, 2012, service-connected bilateral pes planus was no more than moderate, with pain on use of the feet, and the weight-bearing line over the great toe, and was not manifested by marked deformity, swelling or characteristic callosities.

3.  During the period from March 30, 2012, service-connected bilateral pes planus was no more than severe; and was not manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  During the period prior to March 30, 2012, an increased rating in excess of 10 percent is not warranted for service-connected bilateral pes planus.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).

3.  During the period from March 30, 2012, an increased rating in excess of 30 percent is not warranted for service-connected bilateral pes planus.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in May 2008.  This letter informed him of the type of information and evidence required to substantiate these claims for increased ratings, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also advised to provide evidence showing that his service-connected disabilities had worsened, and of the downstream disability rating and effective date elements of these claims in this letter.  Additional notice was provided in a September 2008 letter, and the claim was most recently readjudicated in an October 2012 supplemental statement of the case.

He has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his cervical spine disability and bilateral pes planus.  The RO attempted to obtain the Veteran's records from the Social Security Administration (SSA), and the SSA responded that his records have been destroyed.  The RO issued a memorandum to the effect that these records are unavailable, and the Veteran was informed of this fact.  He responded and stated that he never applied for SSA disability, and that there are no SSA records to be obtained.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examinations for this condition were conducted in March 2012.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected disabilities to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his cervical spine disability and bilateral pes planus.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  

The Board further finds that the RO has substantially complied with its March 2012 remand orders.  In this regard, the Board directed that VA examinations should be conducted and additional treatment records obtained, and the Veteran contacted in an attempt to obtain relevant private medical records.  He did not respond to the AOJ's March 2012 development letter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  

Additional VA treatment records have been associated with the claims file, and VA examinations have been conducted. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the November 2011 Board hearing.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cervical Spine Disability

The Veteran contends that his service-connected cervical spine disability is more disabling than currently evaluated.

In April 2008, the Veteran filed the instant claim for an increased rating for the service-connected cervical spine disability.

The RO has rated the Veteran's service-connected cervical spine disability, now characterized as cervical strain, as 20 percent disabling throughout the rating period on appeal.  The RO has rated this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to cervical strain.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes). 

As pertinent to this case, with regard to the cervical spine disability, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months.  A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2014). 

Historically, varying diagnoses have been given for the Veteran's cervical spine disability, and the evidence has been conflicting as to whether or not there is degenerative disc disease or radiculopathy due to this condition.  The most recent examinations and studies reveal no degenerative disc disease, degenerative joint disease or arthritis of the cervical spine.

Service treatment records dated in 1988 reflect that the Veteran complained of pain and paresthesia in his left arm.  A January 1988 X-ray study of the cervical spine showed no significant abnormality.  An electromyography (EMG) of the left upper extremity and left paraspinal muscles from C5 to T1 was normal.  The diagnostic impression was a normal EMG study; a nerve conduction study (NCS) test was not done as the Veteran could not tolerate the procedure.  The January 1988 neurology examiner opined that cervical radiculopathy/left brachial plexopathy was not likely present.  In March 1988, the provisional diagnosis was possible foraminal encroachment.

On VA examination in February 1989, the examiner diagnosed "R/O [rule out] intervertebral disc with cervical spine with radiculitis."  An X-ray study of the cervical spine was normal.

Service connection was established for a cervical spine disability in a May 1989 rating decision, and at that time the RO characterized the disability as residuals of intervertebral disc syndrome (IVDS) of the cervical spine with radiculitis to the left upper extremity (minor).

On VA neurological examination in August 1993, the examiner diagnosed mild cervical sprain with suggestion of mild possible left cervical radiculopathy but no evidence of any focal neurological abnormalities on examination.

On VA compensation examination in September 1995, the examiner indicated that there was no neurological involvement, except for a past history of paresthesia and pain in the left arm.  The diagnosis was cervical disc disease, post-traumatic, C4-6.  A September 1995 VA computed tomography (CT) scan of the cervical spine showed no evidence of degenerative changes, no fracture, no dislocation, and no swelling.  The canal remained patent.

On VA examination in December 1997, there were no reflex, sensory or motor deficits in the upper extremities, and no weakness or atrophy in the upper extremity.  He had good trapezius tone and symmetry, with no spasm.  He was very heavily muscled.  The diagnosis was chronic cervical myositis.

On VA examination in October 2002, the examiner diagnosed mild degenerative disc disease of the cervical spine.  No radiculitis was seen on examination.  An October 2002 X-ray study of the cervical spine was normal.

In May 2005, the Veteran was seen for complaints of left shoulder and neck pain after lifting.  NCS testing was conducted in May 2005, and the diagnosis was a normal study.  There was no electrodiagnostic evidence of median neuropathy.  He had a positive impingement sign and bicipital tenderness.  A July 2005 MRI scan showed reversal of normal cervical lordosis, with no significant disc herniations.  The examination was otherwise unremarkable.

An October 2008 X-ray study of the cervical spine showed that the normal lordotic curve was preserved, as were the heights of the vertebral bodies and intervertebral disc spaces.  The posterior elements were within normal limits.  The diagnostic impression was a normal study.

On VA examination in June 2009, the Veteran reported that the back of his neck bothered him after prolonged sitting, and when he got up, he got a cramp in the back of his neck, which promptly disappeared after he moved his neck.  He denied incapacitating episodes of spine disease.  On examination, posture, head position and gait were normal.  There was no gibbus, list, scoliosis or reverse lordosis.  There was no ankylosis of the cervical spine.  On examination of the cervical sacrospinalis, there was no spasm, atrophy, guarding, pain on motion, tenderness, or weakness.  Strength was full in both upper extremities.  Range of motion was as follows:  flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 20 degrees.  There was objective evidence of pain on motion.  There were no additional limitations after three repetitions of range of motion.  An X-ray study of the cervical spine was negative, with no evidence for arthritic changes.  The neuroforamina were widely patent, and there was no disc narrowing.  The diagnosis was cervical strain, with normal X-ray studies of the cervical spine in October 2008 and June 2009.  The examiner opined that there were no significant effects on the Veteran's usual occupation, and mild effects on chores, exercise and traveling.  The disability prevented sports.  There were no effects on the activities of daily living.

On VA peripheral nerves examination in September 2009, the Veteran complained of tingling and numbness of both hands, and intermittent tremors of the hands.  On examination of the upper extremities, muscle strength was full and there was no motor function impairment, sensation was normal, and reflexes were 2+ throughout.  There was no muscle atrophy, and no abnormal muscle tone or bulk.  The examiner indicated that he could not elicit any tremors of the hands or feet.  The examiner stated that there was no nerve dysfunction.

On VA hand examination in October 2010, the Veteran reported that his entire left arm intermittently had numbness and tingling.  This numbness and tingling started in the hand and worked its way up the arm.  He also reported pain in the left hand.  An X-ray study of the left hand showed minimal degenerative joint disease.  The diagnosis was dysesthesias of left hand of unknown etiology. 

At his November 2011 Board hearing, the Veteran testified that he had favorable ankylosis of his cervical spine, and that his neck motion was limited to 15 degrees or less.  He reported constant neck pain, for which he took pain medication, which did not help.  He said that motion increased his pain, and reported radiation of pain down his right arm.  He related that he had missed time from work, approximately three weeks.

A December 2011 VA outpatient treatment record reflects that the Veteran was seen for right shoulder complaints.  The physician noted that there was a history of cervical pain, but the Veteran currently denied pain provoked by cervical range of motion, associated paresthesia or numbness or focal weakness other than that provoked by pain in the shoulder.  On examination, motor examination was intact throughout, deep tendon reflexes were full and symmetrical throughout, there were no dural tension signs, and no long tract signs.  An examination of the cervical spine showed a forward carrying angle and no scapular winging at rest or
with provocation.  Cervical range of motion was two thirds full with discomfort at end range in all planes with flexion preserved.  Spurling's test did not provoke upper extremity symptoms.  The diagnosis was right shoulder pain and radiologic signs of a small partial-thickness undersurface tear of the distal supraspinatus tendon posterior fibers and mild proximal long head of the biceps tenosynovitis.  Clinical signs were consistent with this as well as marked restriction of range of motion suggesting frozen shoulder.  The examiner stated that there are no clinical signs of cervical root disease.

On VA examination in March 2012, the Veteran reported that he had neck pain when turning his head to either side.  He reported intermittent pain in the tip of his right fifth finger when turning his head to the right, and said he could not type or write during these periods, which lasted for 20 to 30 minutes.  He denied numbness and tingling in the upper extremities.  Range of motion of the cervical spine was as follows:  flexion to 27 degrees, with pain at 27 degrees, extension to 30 degrees, with pain at 25 degrees,  left and right lateral flexion to 15 degrees, with pain at 12 degrees on the right and at 10 degrees on the left, right rotation to 35 degrees, with pain at 25 degrees, and left rotation to 20 degrees with pain at 15 degrees.  After repetitive-use testing, flexion was to 25 degrees, extension was to 25 degrees, left and right lateral flexion was to 15 degrees, right rotation was to 20 degrees, and left rotation was to 15 degrees.  The examiner indicated that the Veteran had additional limitation of motion following repetitive use testing, and functional impairment of the cervical spine, with less movement, excess fatigability, pain on movement, and reports of a cramp.  There was tenderness to palpation, but no guarding or muscle spasm of the cervical spine.  Muscle strength was full in the upper extremities.  There was no muscle atrophy, and deep tendon reflexes were normal.  The examiner stated that there was radiculopathy, specifically moderate intermittent pain in the right upper extremity, and no other signs or symptoms of radiculopathy.  The examiner stated that the Veteran had no other neurologic abnormalities related to a cervical spine condition, and did not have IVDS of the cervical spine.  The examiner indicated that the Veteran did not have degenerative joint disease or arthritis of the cervical spine, and summarized multiple negative studies of the cervical spine.  The diagnosis was cervical strain.

The examiner stated that the Veteran's cervical spine condition impacted his ability to work, as the Veteran reported that he had missed about three days of work in the past year due to neck pain, and he was unable to type or write due to neck flare-ups, with pain in the little finger, and he had to use his left hand.  The examiner indicated that although the Veteran reported symptoms of a right ulnar neuropathy, there were no objective reproducible findings.

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that a rating in excess of 20 percent is not warranted for the cervical spine disability throughout the rating period on appeal.  His disability picture from the cervical spine disability does not more closely approximate the criteria for a higher 30 percent rating under Diagnostic Code 5237, as the evidence as a whole does not show forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Forward flexion of the cervical spine has never been shown to be less than 27 degrees, even with consideration of pain.  The Board acknowledges that the most recent VA examination reveals some additional limitation of motion of the cervical spine following exercise and the Board has considered those findings.  The Board finds that any pain the Veteran experiences is contemplated in the evaluations that have been assigned.

Despite the Veteran's contentions at his hearing, the objective medical evidence clearly demonstrates that he does not have ankylosis of the cervical spine, as he retains significant motion.  On all VA examinations throughout the rating period, limited cervical spine motion was demonstrated, along with pain on motion.
Although the Veteran is competent to report symptoms he experiences, his contentions regarding ankylosis are not credible.  Thus, a higher 30 percent or an even higher 40 percent rating is not warranted based on claimed ankylosis for this disability under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  

The Board has also considered whether a higher rating is warranted via application of Diagnostic Code 5243, concerning IVDS.  However, the evidence as a whole contained in the record at the time of the reduction does not establish incapacitating episodes, as defined by Note (1) to Diagnostic Code 5243.  Moreover, although some prior examiners diagnosed IVDS, more recent diagnostic studies and VA examinations demonstrate that there is no current degenerative disc disease, IVDS or arthritis of the cervical spine.  The March 2012 VA examiner explicitly stated that the Veteran does not have these conditions.  The Board finds that Diagnostic Code 5243 is therefore inapplicable, and a higher rating is not warranted under this code.

As for separate evaluations of any neurologic manifestations associated with his cervical spine disability, there are no additional described neurologic manifestations that would warrant a compensable rating if evaluated separately. Although prior examiners found mild possible left cervical radiculopathy, they also found no evidence of any focal neurological abnormalities on examination.   Neurological examinations of the upper extremities were normal during multiple subsequent VA examinations, including in September 2009 and October 2010.  The March 2012 examiner stated that there was radiculopathy, specifically moderate intermittent pain in the right upper extremity (the right little finger), and no other signs or symptoms of radiculopathy.  The examiner further indicated that although the Veteran reported symptoms of a right ulnar neuropathy, there were no objective reproducible findings.  Thus, the Board finds that additional separate neurological ratings are not warranted.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1); 4.124a, Diagnostic Code 8512.

While the Veteran has reported subjective complaints including pain, the objective medical findings on examination are of greater probative value than his allegations regarding the severity of his cervical spine disability.  The 20 percent rating already in effect makes provision for his pain, and the other relevant factors in rating his disability, including the measurement of his range of motion, whether he has associated neurological manifestations, etc., are based on objective testing and the results.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's cervical spine disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Pes Planus 

The Veteran contends that his service-connected bilateral pes planus with bilateral varus deformity of the ankles is more disabling than currently evaluated.  The RO has rated this disability as 10 percent disabling prior to March 30, 2012, and as 30 percent disabling from that date, under Diagnostic Code 5276.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic  callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or  appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying  a mechanical formula, the Board must evaluate all of the  evidence to the end that its decisions are "equitable and  just." See 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6. 

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 can be used to evaluate disabilities of the feet, however, assigning multiple ratings for the Veteran's bilateral foot disorders, based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14. 

On VA examination in March 2003, the Veteran complained of right ankle pain, swelling, and instability when walking on unstable ground.  On examination, 
the Veteran did not wear corrective shoes, and had a normal gait.  There was minimal flattening of the medial longitudinal arch, and minimal hyperkeratosis at the medial aspect of both big toes.  There was no edema.  There was no pain on motion of the ankles, tarsometatarsal joints, and metatarsophalangeal joints.  There was no rigidity or pain during ankle range of motion, and there was no varus deformity noted.  Both Achilles tendons were aligned with the forefeet, and the Veteran could walk on his toes and heels.  The pertinent diagnoses were bilateral pes planus, no varus deformity, and residual of right ankle injury.

A January 2009 VA physical medicine rehab consult reflects that the Veteran complained of severe pain in his legs, and said that sometimes his feet were very sensitive too.  The examiner noted that the Veteran had uncontrolled diabetes mellitus.  The examiner stated that it was difficult to determine whether his pain was coming from the lumbar spine or neuropathy, but that his proximal thigh weakness, hypersensitivity to touch, lower extremity cramps and sharp needle-like pain was consistent with proximal neuropathy.  The examiner stated that the Veteran had very poor diabetes mellitus control which would certainly increase the likelihood of neuropathy.  The examiner suspected that diabetic amyotrophy was the primary source of pain.  The diagnostic impression was low back pain with proximal neuropathy secondary to diabetes mellitus.

On VA examination in June 2009, the Veteran complained of tenderness in his feet when walking.  He said he could walk two miles with comfortable shoes.  The examiner noted that he had been diagnosed with diabetes mellitus.  He reported pain, fatigability, and lack of endurance in the feet.  On examination of the feet, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing.  There was evidence of tenderness in the arch and distal metatarsal area.  There was no abnormality of the skin of either foot.  Achilles alignment was normal with both non-weight-bearing and weight-bearing, and there was no forefoot or midfoot malalignment.  There was mild pronation in both feet.  An arch was present on non-weight-bearing, but was not present on weight-bearing.  There was no pain on manipulation.  There was no abnormal varus or valgus angulation of the os calcis.  There was no left heel valgus.  The weight bearing line was over the great toe.  There was no muscle atrophy of the foot.  X-ray studies of both feet were negative.  The diagnosis was pes planus, with no demonstrable abnormal varus angulation.  The examiner noted that the Veteran was employed in the fire protection and safety department, and opined that bilateral pes planus had no significant effect on his occupational ability, and mild effects on chores, shopping, and exercise.  The disability prevented sports.  There were no effects on the activities of daily living.

By a letter dated in August 2011, a private podiatrist, Dr. F., indicated that he had treated the Veteran since July 2011 for bilateral foot pain.  He indicated that the Veteran had metatarsalgia with possible neuroma to both feet.  He said it was also possible that the reason for the distal foot pain was due to his cavovarus foot deformity.  He said the Veteran would eventually benefit from orthotics and possible surgery if there was no improvement with conservative care.

VA magnetic resonance imaging (MRI) scans of both feet dated in August 2011 were unremarkable.

At his November 2011 Board hearing, the Veteran testified that he had marked deformity or abduction of his feet, pain on manipulation and use of his feet, swelling on use, and calluses.  He said his podiatrist told him he might need surgery.  He asserted that he met the rating criteria for a 20 percent rating.  He said his foot pain sometimes woke him up at night, and his feet hurt when he was walking.  He said he had missed time from work due to foot pain.

On VA examination on March 30, 2012, the Veteran reported that he was given orthotic inserts for the balls of his feet.  He complained of constant pain in the balls of his feet which was worse with walking.  He reportedly walked two miles per day at work, and estimated that he could walk one-half to three-quarters of a mile before foot pain would cause him to stop.  The examiner stated that the Veteran had pain on use of both feet, that was accentuated on use.  He had pain on manipulation of the feet, and the pain was accentuated on manipulation.  There was no indication of swelling on use.  He had characteristic calluses on the right foot.  His symptoms were not relieved by arch supports.  He had extreme tenderness of the plantar surface of both feet, which was not improved by orthopedic shoes or appliances.  He had decreased longitudinal arch height on weight-bearing in both feet.  There was objective evidence of marked deformity of both feet.  There was marked pronation of the right foot that was not improved by orthopedic shoes or appliances.  The weight bearing line fell over or medial to the great toe in both feet.  There was no other lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  He had inward bowing of the Achilles tendon in the right foot, but did not have marked inward displacement and sever spasm of the Achilles tendon on manipulation.  The examiner indicated that there was inward bowing of the Achilles that was 5 degrees on the right and 2 degrees on the left.  The right foot was tender in the mid and anterior plantar areas, and there was a callus in the medial aspect of the right big toe.  The left foot had tenderness in the heel and plantar aspect of the mid-foot.   The Veteran used orthotic inserts for his pes planus.  The examiner indicated that an X-ray study did not show arthritis of the feet.  The examiner noted that the Veteran worked as a fire inspector, and had missed about 5 days of work in the past year due to foot pain.  He reported difficulty running and climbing stairs, and was slow in making his rounds.  He had mild impairment in performing chores, exercise, bathing, dressing, and grooming.  The diagnosis was bilateral pes planus.  The examiner opined that the Veteran has moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet.

After reviewing all of the evidence of record, the Board notes that multiple examiners have related some of the Veteran's foot pain to non-service-connected diabetes mellitus with neuropathy.  The Veteran's private podiatrist has related some of his foot pain to other non-service-connected foot conditions.  As noted, governing regulation provides that symptoms of diabetic neuropathy may not be considered when evaluating the service-connected bilateral pes planus.  38 C.F.R. § 4.14.

During the period prior to March 30, 2012, the Veteran's bilateral pes planus has been rated as 10 percent disabling.  The weight of the evidence does not show symptoms that approximate severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, so as to warrant a higher 30 percent rating.  During this period, while the was noted to have only mild pronation in both feet at his June 2009 VA examination, there was no evidence on examination that he had swelling of his feet or callosities.  In fact, there was no abnormality of the skin of either foot.  There was no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing.  There was no abnormal varus or valgus angulation of the os calcis, and the weight bearing line was over the great toe.   Although Dr. F. stated in August 2011 that the Veteran has a pes cavovarus deformity, this finding is not shown on all of the other examinations of record, which demonstrate that he has pes planus (flatfoot).  The Veteran has reported pain in his feet; however, this symptom is contemplated by the criteria for a disability rating of 10 percent, already assigned.  As such, the Board finds that the Veteran's disability picture of his feet more closely approximates the criteria for moderate flatfoot during this period.  Therefore, the Board finds that a disability rating in excess of 10 percent is not warranted during the period prior to March 30, 2012.

The Board finds that a higher rating is not warranted for  bilateral pes planus by analogy to other foot injuries under Diagnostic Code 5284, as the  weight of the evidence shows that during the period prior to March 30, 2012, the symptoms did not more nearly approximate moderately severe foot injury, particularly in light of the findings showing no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing, and only mild pronation, with no demonstrable abnormal varus angulation.

During the period from March 30, 2012, the Veteran's disability picture relative to his bilateral pes planus is found to be consistent with the 30 percent disability rating assigned for severe bilateral flatfoot.  The weight of the evidence does not show symptoms that approximate pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of  the feet, marked inward displacement, and severe spasm of  the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, and thus a higher 50 percent rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board also finds that such symptoms were not demonstrated during the period prior to March 30, 2012.  The March 2012 examiner described the Veteran's bilateral pes planus as "moderate."  

During the period from March 30, 2012 a higher rating in  excess of 30 percent is not warranted under Diagnostic Code 5284 pertaining to other foot injuries, as the maximum rating under this Code is 30 percent, unless actual loss of  use of the foot is shown.  As the Veteran does not have loss of use of either foot, a higher rating of 40 percent per each foot is not for assignment under this code.  There are  no other pertinent rating criteria for consideration.

In sum, an increased rating for bilateral pes planus in excess of 10 percent prior to March 30, 2012, and in excess of 30 percent from that date, is denied, as the preponderance of the evidence is against this claim. 

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38  C.F.R. § 3.321(b)(1).  The manifestations of the Veteran's bilateral pes planus are fully contemplated by the  schedular rating criteria.  The rating criteria consider the Veteran's reported symptoms  such as pain on use of his feet, swelling, deformity, and calluses.  38 C.F.R. § 4.71a,  Diagnostic Codes 5276, 5284.  Thus, the evidence does not  support referring this case for an extraschedular  evaluation. 





ORDER

An increased rating in excess of 20 percent for the cervical spine disability is denied.

An increased rating in excess of 10 percent for bilateral pes planus prior to March 30, 2012 is denied.

An increased rating in excess of 30 percent for bilateral pes planus from March 30, 2012 is denied.


REMAND

In January 2015, the Veteran's representative raised a TDIU claim.  He stated that the Veteran no longer works for VA, and that he was eligible for a TDIU from April 19, 2010.  He wrote, "The VA should know when he last worked and his ratings provide an easy explanation."  

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, provided that, if there is one disability, it is rated as at least 60-percent disabling, and, if more than one disability, at least one is rated as at least 40-percent disabling and there is sufficient additional disability to bring the combined rating up to at least 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).

A claim for entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The Board observes that at his November 2011 Board hearing, the Veteran testified that he was still working, and he was still working at the time of his VA examination in March 2012.  In light of the statements by the Veteran's representative, the Board finds that a TDIU claim has been raised by the record and thus is a component of the instant claims.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the AOJ must provide appropriate notice and adjudicate the claim.  The AOJ should determine whether or not the Veteran is employed, and ascertain the Veteran's capacity for gainful employment in light of his multiple service-connected disabilities.

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice regarding the derivative TDIU claim, and send him a TDIU application (VA Form 21-8940) and ask him to complete and return it.

2.  Obtain any relevant ongoing VA treatment records dated since April 2012 relating to his service-connected disabilities.

3.  Obtain a medical opinion from an appropriate VA examiner as to the functional effect of his service-connected disabilities on his ability to obtain or maintain gainful employment.  The claims file must be made available to and reviewed by the examiner.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

4.  Then adjudicate the TDIU claim.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


